Action for accounting in connection with a joint venture. Order dated May 17, 1941, directing the examination of defendants before trial and the production of books and papers, modified on the law by striking therefrom items numbered 6, 7, 9 and 10 of the directing paragraph of the order for the examination of the defendants, and those items of the ordering paragraph directing the production of books and papers designated as items (b), (c), (d) and (e). As so modified, the order is affirmed, without costs, the examinations to proceed on ten days’ notice. The right to an accounting must be established before examination as to the items eliminated may be had. The appeal from the order denying defendants’ motion for reargument was dismissed by decision dated May 28, 1941. (Koerber v. Rutherford, ante, p. 781.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.